Citation Nr: 1044978	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for reproductive dysfunction 
claimed as due to bromide pills and/or undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to December 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an adverse rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

A claimant is accorded full right to representation in all stages 
of an appeal by a recognized organization.  38 C.F.R. § 20.600.  
In September 2010, the Veteran appointed the Texas Veterans 
Commission (TVC) as his accredited representative by a properly 
executed VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative).

On September 9, 2010, the RO accepted an Appeal Pre-Certification 
Review brief from the Disabled American Veterans, which is not 
the Veteran's accredited representative in this case.  A review 
of the claims folder reflects that the TVC has not been provided 
copies of relevant legal correspondences, such as the most recent 
Supplemental Statement of the Case (SSOC), and has not been 
provided the opportunity to submit a Statement of Accredited 
Representation in Appealed Case (VA Form 1-646) prior to 
appellate review by the Board.  

In the interest of due process and fairness, the RO must afford 
the Veteran's representative an opportunity to submit argument in 
support of the claim on appeal.  38 C.F.R. § 20.600.

The Board further notes that, on September 29, 2010, VA revised 
the provisions of 38 C.F.R. § 3.317 (which pertains to 
compensation for certain disabilities due to undiagnosed illness) 
to add nine presumptive infectious diseases as well as a table 
identifying potential complications of these disease processes.  
See 75 Fed. Reg. 59968 (Sept. 29, 2010).  On remand, the Veteran 
should be advised of these potentially relevant changes in law.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a copy of the current 
version of 38 C.F.R. § 3.317 which includes 
liberalizing provisions added by 75 Fed. Reg. 
59968 (Sept. 29, 2010).

2.  Upon completion of the above, the RO/AMC 
should readjudicate the case.  If any benefit 
sought on appeal remains denied, the RO 
should send the Veteran and his accredited 
representative (TVC) a copy of the SSOC and 
an appropriate period of time to respond.  

3.  If the appeal requires certification to 
the Board, the RO should also solicit and 
document its efforts to obtain a completed VA 
Form 646, or equivalent, from the claimant's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be offered the opportunity to review 
the claims folder as needed.  If, for some 
reason contact cannot be made with the 
representative, the claimant should be so 
notified to ensure that his due process 
rights are protected.  Further adjudication 
should then be undertaken in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

